Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Jason Dillinger, Appellant                            Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 17-F-
 No. 06-18-00040-CR           v.                       1247-102). Opinion delivered by Chief
                                                       Justice Morriss, Justice Burgess and Justice
 The State of Texas, Appellee                          Moseley* participating. *Justice Moseley,
                                                       Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jason Dillinger, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 4, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk